Title: To Alexander Hamilton from Oliver Wolcott, Junior, 3 May 1792
From: Wolcott, Oliver, Jr.
To: Hamilton, Alexander



Sir,
T D Co May 3d 1792

The inclosed Letters of Administration granted to Catharine Jones on the estates of John Hanholt George Hollman, Bernard Brulbiner, James Burt John Geroir, & Atonia Lasambert late Soldiers of Genl Hazens Regt. were some time since presented at this Office with a power of Attorney from the said Catharine Jones, to Alexander Power of the City of Philadelphia, Broker for the purpose of obtaining the balances due by the United States to the persons above named.
It so happened, that while the papers were under consideration powers of Attorney were presented by Benjamin Mooers Esq who served as an Officer in the Regt. lately commanded by Genl. Hazen for the pay of John Geroir and Antoine Lasambert two of the persons on whose estates Catharine Jones, had administered. On conversing with Mr. Mooers I recd. the most positive assurance, that the persons whose powers he produced were living a few months since, near St Johns in Canada.
The suggestion on which Catharine Jones appears to have obtained Letters of Administration, is that of being a Creditor of the persons before named. On being desired to shew the nature of her demand, she delivered the inclosed Account.
Under these circumstances, I did not hesitate to direct a Certificate to be issued on the power of Atty produced by Mr. Mooers in favr of Antoine Lasembert and to receive a caveat from him in behalf of John Geroir whose power of Attorney was not admitted having been informally executed—And I have declined admitting the authority of Catharine Jones to receive any part of the sums claimed by her as Administratrix.
I conceive it to be my duty to observe, that though no instance has fallen under my observation, when the deception was so apparent as in the present case, yet I have had frequent cause for suspicion that Letters of Administration have been obtained on unfounded suggestions.
As the right to receive the Certificates is contended for in behalf of the Administratrix, and as the interests of the United States & their Creditors are concerned in ascertaining the most proper line of conduct for me to pursue in this & similar cases, I have taken the liberty to request you to state the case to the Attorney General of the United States for his opinion.
I have the honor to be &c
